DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US 2018/0120994).
Regarding claim 1, Yoo discloses a display screen (Abstract), comprising: 
a display layer (516, fig. 6) comprising a display region (516), wherein the display region comprises a plurality of sub-pixels (SP11, fig. 5B) arranged at intervals; and 
a touch layer (310, fig. 6) disposed above the display layer and comprising a plurality of metal mesh electrodes (TE11, fig. 5B and para. 122) and a plurality of driving lines (312, fig. 5B), wherein the metal mesh electrodes correspond to the driving line (fig. 5b and fig. 6), the metal mesh electrodes are electrically connected with the corresponding driving lines (fig. 5b and fig. 6), the metal mesh electrodes and the driving lines correspond to positions of gaps between the sub-pixels respectively (fig. 5b and fig. 6), and the metal mesh electrode comprises a plurality of first electrodes arranged in a first direction and a plurality of second electrodes arranged in a second direction (see fig. 3); 
wherein the metal mesh electrodes and the driving lines are disposed on different metal layers (fig. 6 and para. 125), the metal mesh electrodes are electrically connected with the driving lines correspondingly through a plurality of connecting holes (P, fig. 5B and para. 125), and two adjacent metal mesh electrodes are arranged at intervals (fig. 3).  
Regarding claim 2, Yoo discloses  wherein positions of the connecting holes correspond to the positions of the gaps between the sub-pixels (see fig. 5B).  
Regarding claim 3, Yoo discloses wherein the metal mesh electrodes are disposed on a second metal layer, the driving lines are disposed on a first metal layer, and the second metal layer is disposed on the first metal layer (See fig. 6).  
Regarding claim 4, Yoo discloses wherein lengths of the metal mesh electrodes are equal, and widths of the metal mesh electrodes are equal (see fig. 3).  
Regarding claim 5, Yoo discloses wherein positions of the metal mesh electrodes correspond to a position of the display region (see fig. 3).  
Regarding claim 6, Yoo discloses wherein the first electrodes and the second electrodes are arranged in an intersection manner (fig. 3), and the driving lines are electrically connected with intersection points (314, fig. 7A) between the first electrodes and the second electrodes (fig. 7A).  
Regarding claim 7, Yoo discloses wherein the display screen further comprises a plurality of binding ends (B11, fig. 1), and one end of each of the driving lines is connected with a metal mesh electrode, and the other end of each of the driving lines is connected with a binding end (fig. 2).
Regarding claims 8-20 are rejected for the same reasons as stated above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628